           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                     CENTRAL DIVISION

MICHAEL BOWER                                                PLAINTIFF

v.                       No. 4:19-cv-468-DPM

FERMAN JONES                                                DEFENDANT

                               ORDER
     Renewed motion to withdraw, NQ 14, granted. Jones will proceed
prose. The Court directs the Clerk to update the docket with the contact
information contained in Defendant's motion, NQ 14 at 4, and mail a
copy of this Order to Jones.
     So Ordered.


                                    ~rd4~.r
                                 D.P. Marshall Jr.
                                 United States District Judge

                                   3 "1q./\,it ;i..o ;t.0
